       Case 3:19-cr-04530-W Document 59 Filed 03/01/21 PageID.150 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,              Case No. 19-CR-4530-W
13                                          JUDGMENT AND ORDER GRANTING
                Plaintiff,                  MOTION TO DISMISS THE INDICTMENT
14                                          WITHOUT PREJUDICE
          v.
15
16   MERIBETH JUDD-AGUAYO,
17
                Defendant.
18
19        For good cause appearing, the Court grants the United States of America’s motion

20 to dismiss, without prejudice, the indictment filed against defendant MERIBETH JUDD-
21 AGUAYO.
22
     DATED: March __1__, 2021
23                                            HON. THOMAS J. WHELAN
24                                            United States District Judge
25
26
27
28
